Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented.
Drawings are accepted.
IDS are considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); Enzo Biochem, Inc., v. Applera Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984). If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.” – MPEP.
Claim 7 recites “a size of the specialized teacher model substantially matches a size of the trained student model”
“Substantially” is a term of degree as established above.  It in itself does not provide any metrics for comparison and claim interpretation.  Furthermore, the Specification and the claim do  not provide any standard for measuring that degree.  As such the language is indefinite.
The issue is further compounded by the context of learning models, whose “size” can be measured in data size or network dimension or structure stacks, rendering the boundary of the claims even more blurred. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ioana et al (Unsupervised Learning from Video to Detect Foreground Objects in Single Images) – IDS entry) in view of Guo et al. (CN 110163344).

As to claim 1:
Ioana discloses a method comprising: training, using at least one processor (See Abstract, computerized system that processes the AI models), a specialized teacher model to perform visual object instance segmentation in order to segment and classify objects in first training images, (See Fig. 1, section 5, each models are trained to perform designated tasks. Per Fig. 1, the teacher model’s trained task is segmentation, which is for the purposes of segment and classification of object per Abstract)

 training, using the at least one processor, a student model to perform visual object instance segmentation in order to segment and classify objects in second training images, the second training images containing the foreground objects and the backgrounds, wherein training the student model comprises using selected outputs of the specialized teacher model; (See section input image and the soft mask, are used for training the student path CNN. While the Fig. 1 shows an exemplary one training image frame for purpose for illustration purpose, however per Abstract, and section 3.2, the system training involves a collection of input images. Moreover, a video comprises a plurality of frames.  As shown in Fig. 1, student path, the training of a student model is done using selected output of teacher model, along with input of input image that has both foreground and background)

 and deploying the trained student model to perform visual object instance segmentation in an external device. (See section 4.1, the trained system is deployed for testing and performance evaluation, aka. on testing system/apparatus)

Ioana however differ from the claimed system in that it is silent on the first training images containing foreground objects without backgrounds;

However, it is known a learning model for image analysis can be trained by using training images with only foreground information. See Page 5 of Guo’s document, specifically the 6th paragraph through the rest of the page, which describe  step S101 through S102, the process of forming only foreground training images, which is used to train a learning model.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the trained teacher model of Ioana could have been trained using training images with only foreground data.  This implementation naturally migrated pre-processing of input images out of the training phase to a dedicated pre-processing block, thus reducing 

As to claim 9. 
Ioana discloses an electronic device comprising: at least one processor configured to: train (See Abstract, computerized system that processes the AI models), a specialized teacher model to perform visual object instance segmentation in order to segment and classify objects in first training images, (See Fig. 1, section 5, each models are trained to perform designated tasks. Per Fig. 1, the teacher model’s trained task is segmentation, which is for the purposes of segment and classification of object per Abstract)

 Train  a student model to perform visual object instance segmentation in order to segment and classify objects in second training images, the second training images containing the foreground objects and the backgrounds, wherein training the student model comprises using selected outputs of the specialized teacher model; (See section 3.2,  Fig. 1 –Student path, the final set of pairs (input image and the soft mask, are used for training the student path CNN. While the Fig. 1 shows an exemplary one training image frame for purpose for illustration purpose, however per Abstract, and section 3.2, the system training involves a collection of input images. Moreover, a video comprises a plurality of frames.  As shown in Fig. 1, student path, the training of a student model is done using selected output of teacher model, along with input of input image that has both foreground and background)

See section 4.1, the trained system is deployed for testing and performance evaluation, aka. on testing system/apparatus)

Ioana however differ from the claimed system in that it is silent on the first training images containing foreground objects without backgrounds;

However, it is known a learning model for image analysis can be trained by using training images with only foreground information. See Page 5 of Gyo’s document, specifically the 6th paragraph through the rest of the page, which describe  step S101 through S102, the process of forming only foreground training images, which is used to train a learning model.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the trained teacher model of Ioana could have been trained using training images with only foreground data.  This implementation naturally migrated pre-processing of input images out of the training phase to a dedicated pre-processing block, thus reducing workloads for the training itself.  Furthermore, training Ioana’s teacher with only foreground image helps reduce errors that could be caused by background’s noise.


As to claim 16: 
Ioana discloses non-transitory computer readable medium containing instructions that when executed cause at least one processor to train (See Abstract, computerized system that processes the AI models), a specialized teacher model to perform visual object instance segmentation in order to segment and classify objects in first training images, (See Fig. 1, section 5, each models are trained to perform designated tasks. Per Fig. 1, the teacher model’s trained task is segmentation, which is for the purposes of segment and classification of object per Abstract)

 Train  a student model to perform visual object instance segmentation in order to segment and classify objects in second training images, the second training images containing the foreground objects and the backgrounds, wherein training the student model comprises using selected outputs of the specialized teacher model; (See section 3.2,  Fig. 1 –Student path, the final set of pairs (input image and the soft mask, are used for training the student path CNN. While the Fig. 1 shows an exemplary one training image frame for purpose for illustration purpose, however per Abstract, and section 3.2, the system training involves a collection of input images. Moreover, a video comprises a plurality of frames.  As shown in Fig. 1, student path, the training of a student model is done using selected output of teacher model, along with input of input image that has both foreground and background)

 and deploy the trained student model to perform visual object instance segmentation in an external device. (See section 4.1, the trained system is deployed for testing and performance evaluation, aka. on testing system/apparatus)

Ioana however differ from the claimed system in that it is silent on the first training images containing foreground objects without backgrounds;

th paragraph through the rest of the page, which describe step S101 through S102, the process of forming only foreground training images that is used to train a learning model, in which foreground objects are isolating by setting all background elements to zero value. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the trained teacher model of Ioana could have been trained using training images with only foreground data.  This implementation naturally migrated pre-processing of input images out of the training phase to a dedicated pre-processing block, thus reducing workloads for the training itself.  Furthermore, training Ioana’s teacher with only foreground image helps reduce errors that could be caused by background’s noise.



As to claims 2, 10 and 17:
 Ioana in view of Guo discloses all limitations of claims 1/9/16, , further comprising: applying an image transform to input images in order to generate the first training images, the second training images comprising the input images, the image transform isolating foreground objects in the input images and removing backgrounds from the input images. (See Fig. 1 of Ioana, the input images for training the student model is identical to the input image for the teacher model.  Furthermore as discussed in Guo previously, the input image is transformed to isolate foreground.  See Page 5 of Gyo’s document, specifically the 6th paragraph through the rest of the page, which describe step S101 through S102, the process of forming only foreground training images that is used to train a learning model, in which foreground objects are isolating by setting all background elements to zero value)

As to claims 4, 12 and 19:
Ioana in view of Guo discloses all limitations of claims 1, 9 and 16, further comprising: embedding foreground-awareness features in learned features of the student model, the foreground-awareness features allowing the student model to focus on segmenting and classifying the foreground objects in the second training images while ignoring the DOCKET NO. SAMS12-00600PATENT 33 backgrounds in the second training images. (See Ioana, Section 3.2, 3.3, the soft masks (foreground-awareness features) supervise the student system of desired outputs (ground truth), thus allowing the student model to focus on features that matches the soft masks, which reduces interference from background and improving performance)

As to claim 5 and 13:
Ioana in view of Guo discloses all limitations of claims 4, and 12 wherein embedding the foreground-awareness features in the learned features of the student model comprises using a binary segmentation branch or a soft feature mask in the student model. (See Ioana, Section 3.2, 3.3, the soft masks (foreground-awareness features) supervise the student system of desired outputs (ground truth)


As to claim 15:
. 

Claims 6, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ioana et al (Unsupervised Learning from Video to Detect Foreground Objects in Single Images) – IDS entry) in view of Guo et al. (CN 110163344) and in further view of Zhuo et al. (US 11,030,528).

As to claims 6, 14, and 20:
Ioana in view of Guo discloses all limitations of claims 1, 9 and 16, however is silent on compressing the trained student model prior to deploying the trained student model to the external device.
Zhuo, in a related field of endeavor, discloses a learning model (for example, a CNN) can be pruned (being compressed) before deployment (See Col. 4, lines 35 through 49)




Claims 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ioana et al (Unsupervised Learning from Video to Detect Foreground Objects in Single Images) – IDS entry) in view of Guo et al. (CN 110163344) and in further view of Aslan (US 2017/0132528)
As to claim 7:
Ioana in view of Guo discloses all limitations of claims 1, however is silent on a size of the specialized teacher model substantially matches a size of the trained student model.

Aslan, in a related field of endeavor, discloses that sizes of teacher/student models can be freely assigned/manipulated based on design preference/constraints (See ¶0054, student models can be slightly smaller than teacher. Or they can be of same/similar sizes)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the models in Ioana and Guo can be implemented to be of similar sizes as suggested by Aslan above.  As said in ¶0054 of Aslan, such size manipulation gives the advantage that the models can be easily deployed in mobile devices with limited memory/cpu.



 Ioana in view of Guo discloses all limitations of claims 1, however regarding the external device comprises an edge or mobile device,  Ioana and Guo discloses the models can be deployed on computer devices, but not the nature of said devices (edge or mobile).

Aslan, in a related field of endeavor, discloses that sizes of teacher/student models can be freely assigned/manipulated based on design preference/constraints to be deployed on a mobile device (See ¶0054, student models can be slightly smaller than teacher. Or they can be of same/similar sizes deployed on a mobile device)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the models in Ioana and Guo can be implemented to be deployed on a mobile device as suggested by Aslan above.  Such implementation allows for flexibility of usage as the image analysis can be done on the go rather than being fixed at a specific location. 

Allowable Subject Matter
Claim 3, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references Ioana, Guo, Aslan, and Zhuo disclose all limitations as mapped above. While the concept of loss minimization is generally well-established in the art, the references of record do not however disclose the detailed steps for minimization of loss in a specific manner as claimed, namely: 
classification outputs; training the specialized teacher model comprises minimizing multiple loss functions using the first training images; and training the student model comprises: using the classification outputs of the specialized teacher model as soft labels to extract knowledge from the specialized teacher model; and minimizing an additional loss function based on the classification outputs of the specialized teacher model and outputs of the student model
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paulik et al. (US 20180330737) - Systems and processes for providing user-specific acoustic models are provided. In accordance with one example, a method includes, at an electronic device having one or more processors, receiving a plurality of speech inputs, each of the speech inputs associated with a same user of the electronic device; providing each of the plurality of speech inputs to a user-independent acoustic model, the user-independent acoustic model providing a plurality of speech results based on the plurality of speech inputs; initiating a user-specific acoustic model on the electronic device; and adjusting the user-specific acoustic model based on the plurality of speech inputs and the plurality of speech results.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        f